Judgment and order denying motion for new trial reversed and new trial granted, with costs to appellants to abide event, upon questions of law and fact, unless the plaintiffs shall, within ten days, stipulate to reduce the recovery by deducting therefrom the sum of $275 with interest thereon from January 30, 1918, to the date of rendition of the verdict, in which event the judgment is modified accordingly and, as so modified, affirmed, together with the order, without costs of this appeal to either party, except that the order granting an additional allowance of costs is reversed and the amount thereof deducted from the judgment. Held, that the evidence fairly shows that the plaintiffs did not use reasonable effort and diligence to sort, load and ship the Hathaway and Stamp potatoes and that the defendants are entitled to recover the difference between the contract price and the value thereof, viz., twenty-five cents per bushel on 1,100 bushels which amounts to $275. Further, that the case was not difficult and extraordinary within the rule adopted by this department. * All concur; Clark, J., not sitting.

See Code Civ. Proc. § 3253; now Civ. Prac. Act, § 1513.— [Rep.